PER CURIAM.
By a petition for writ of mandamus, William Foster seeks an order compelling *702the Suwannee County Circuit Court to rule on his motion for postconviction relief. While we recognize that the delay in ruling would appear to be primarily attributable at this point to the state’s requests for extensions of time to file a written response to the motion, the circuit court is nonetheless obligated to rule on the matter before it in a reasonable time. See, e.g., Harris v. State, 914 So.2d 456 (Fla. 4th DCA 2005); Wright v. State, 876 So.2d 701 (Fla. 1st DCA 2004). Accordingly, we grant the petition for writ of mandamus and direct the circuit court to take appropriate action to ensure a prompt ruling on petitioner’s motion.
VAN NORTWICK, PADOVANO, and CLARK, JJ., concur.